      Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 1 of 52



MARK STEGER SMITH
Assistant U.S. Attorney
U.S. Attorney’s Office
2601 Second Avenue North, Suite 3200
Billings, MT 59101
Ph: (406) 247-4667; Fax: (406) 657-6058
mark.smith3@usdoj.gov

JEAN E. WILLIAMS
Deputy Assistant Attorney General

LUTHER L. HAJEK (CO Bar 44303)
MARISSA A. PIROPATO (MA Bar 651630)
United States Department of Justice
Environment and Natural Resources Division
999 18th St., South Terrace, Suite 370
Denver, CO 80202
Ph: (303) 844-1376; Fax: (303) 844-1350
luke.hajek@usdoj.gov
marissa.piropato@usdoj.gov

Attorneys for Federal Defendants

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


 THE ASSINIBOINE AND SIOUX                CV 20-44-BMM-JTJ
 TRIBES OF THE FORT PECK INDIAN
 RESERVATION,
                                          FEDERAL DEFENDANTS’
             Plaintiffs,                  ANSWER TO PLAINTIFFS’
 v.                                       COMPLAINT FOR
                                          DECLARATORY AND
 THE U.S. DEPARTMENT OF THE               INJUNCTIVE RELIEF
 INTERIOR, et al.,

             Defendants,

                                      1
      Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 2 of 52




       Federal Defendants – United States Department of the Interior; David L.

Bernhardt, in his official capacity as Secretary of the Interior; the Bureau of Land

Management; John Mehlhoff, in his official capacity as the State Director of the

Montana/ Dakotas State Office of the Bureau of Land Management (“BLM”); U.S.

Army Corps of Engineers (“Corps”); Ryan McCarthy, in his official capacity as

Secretary of the Army; and Colonel Mark Himes 1, in his official capacity as

District Commander of the U.S. Army Corps of Engineers – Omaha District –

hereby answer Plaintiffs’ Complaint, ECF No. 1, as follows:

       1.     The allegations in the first sentence of Paragraph 1 consist of

Plaintiffs’ characterizations of their claims, to which no response is required. To

the extent a response is required, Federal Defendants deny the allegations. Federal

Defendants admit the allegations in the second sentence of Paragraph 1. Federal

Defendants deny the allegations in the third sentence of Paragraph 1.

       2.     The allegations in Paragraph 2 are vague and therefore are denied.

       3.     The allegations in the first sentence of Paragraph 3 consist of

Plaintiffs’ characterizations of their claims, to which no response is required. To

the extent a response is required, Federal Defendants deny the allegations. The



1
 Pursuant to Fed. R. Civ. P. 25(d), Colonel Mark Himes is substituted for Colonel John L.
Hudson, P.E.
                                               2
     Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 3 of 52



allegations in the second sentence of Paragraph 3 purport to characterize BLM’s

right-of-way and the Corps Section 408 permit, which speak for themselves and

are the best evidence of their contents; to the extent the allegations are inconsistent

with those referenced documents, they are denied.

      4.     Federal Defendants admit the allegations in the first sentence of

Paragraph 4. Federal Defendants lack knowledge or information sufficient to form

a belief as to the truth of the remaining allegations in Paragraph 4, and therefore

they are denied.

      5.     As to the first sentence in Paragraph 5, Federal Defendants admit that

the United States has funded and developed an irrigation system and a rural water

system that provide water on the Reservation. As to the second sentence in

Paragraph 5, Federal Defendants admit that the irrigation project has two intakes in

the Missouri River ten and fourteen miles downstream of the proposed Pipeline’s

crossing of the Missouri River and aver that since 2013, the irrigation project water

users have operated and maintained the project. Federal Defendants admit the

allegations in the third and fourth sentences of Paragraph 5. As to the fifth

sentence in Paragraph 5, Federal Defendants aver that the ASRWSS intake is in the

Missouri River more than 40 miles downstream of the proposed Pipeline’s crossing

of the Missouri River but are without knowledge of the remaining allegations in

the sentence and therefore deny the same. The remaining allegations in Paragraph


                                           3
     Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 4 of 52



5 are legal conclusions to which no response is required; to the extent a response is

required, the allegations are denied.

      6.     Federal Defendants admit that a portion of the pipeline will pass

approximately one-quarter mile from the southwest corner of the Reservation

boundary at its closest point. Federal Defendant deny the remaining allegations in

the first sentence of Paragraph 6. Federal Defendants deny the allegations in the

second and third sentences of Paragraph 6.

      7.     Federal Defendants deny the allegations in Paragraph 7.

      8.     The allegations in the first sentence of Paragraph 8 purport to

characterize the 2019 Final Supplemental Environmental Impact Statement (“2019

FSEIS”), the 2014 Final Supplemental Environmental Impacts Statement (“2014

FSEIS”) and unspecified documents prepared by TransCanada’s contractors, which

speaks for themselves and are the best evidence of their content; to the extent the

allegations are inconsistent with those documents, they are denied. Federal

Defendants specifically deny that they failed to adequately consider the issues

listed by Plaintiffs in the first sentence of Paragraph 8 and that they relied upon

irrational assumptions. Federal Defendants deny the allegations in the third

sentence of Paragraph 8.

      9.     Federal Defendants deny the allegations in Paragraph 9.




                                           4
     Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 5 of 52



      10.    The allegations in the first sentence of Paragraph 10 assert legal

conclusions, to which no response is required; to the extent a response is required,

Federal Defendants deny the allegations. The remaining allegations in Paragraph

10 consist of Plaintiffs’ characterization of their case, and purport to characterize

and quote the Administrative Procedure Act (“APA”), which speaks for itself and

is the best evidence of its content; to the extent the allegations are inconsistent with

the APA, they are denied.

      11.    The allegations in Paragraph 11 assert legal conclusions to which no

response is required.

      12.    The allegations in Paragraph 12 characterize the Federal Register,

which speaks for itself and is the best evidence of its content; to the extent the

allegations are inconsistent with the Federal Register, they are denied.

      13.    Federal Defendants admit that Defendant David Bernhardt is the

Secretary of the Department of the Interior (“DOI”) and the allegations in the third

and fourth sentences of Paragraph 13. The remaining allegations in Paragraph 13

assert legal conclusions to which no response is required; to the extent a response

is required, Federal Defendants deny the allegations.

      14.    Federal Defendants admit that DOI is an executive agency of the

United States government; the remaining allegations in Paragraph 14 assert legal

conclusions to which no response is required.


                                           5
     Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 6 of 52



      15.    Federal Defendants admit the allegations in Paragraph 15.

      16.    Federal Defendants admit that Defendant BLM is an agency within

DOI and that 44.4 miles of public land in Montana will be used for the Pipeline.

The remaining allegations in Paragraph 16 assert legal conclusions to which no

response is required.

      17.    Federal Defendants admit the allegations in the first and third

sentences of Paragraph 17. The allegations in the second sentence of Paragraph 17

are legal conclusions to which no response is required; to the extent a response is

required, Federal Defendants deny the allegations.

      18.    Federal Defendants aver that Col. Mark Himes assumed command of

the Omaha District for the U.S. Army Corps of Engineers from Col. John L.

Hudson on July 8, 2020. Federal Defendants aver that on January 21, 2020, under

Section 408, the Corps granted permission to BLM to include Corps-administered

federal land for the portion of the pipeline 1.8 river miles downstream from the Ft.

Peck spillway. The remaining allegations in the second sentence of Paragraph 18

are vague and therefore are denied. Federal Defendants admit the allegations in

the third sentence of Paragraph 18.

      19.    Federal Defendants admit that Defendant Corps is an agency of the

United States. The remaining allegations in Paragraph 19 assert legal conclusions

to which no response is required.


                                          6
     Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 7 of 52



      20.    The allegations in Paragraph constitute Plaintiffs’ characterization of

their reference to Federal Defendants in their pleading, to which no response is

required.

      21.    Federal Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 21, and therefore they are

denied.

      22.    The allegations in the first sentence of Paragraph 22 purport to

characterize the Act of April 15, 1874, ch. 96, 18 Stat. 28, 28-29 (“1874 Act”),

which speaks for itself and is the best evidence of its content; to the extent the

allegations are inconsistent with the 1874 Act, they are denied. Federal

Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in the second sentence of Paragraph 22, and therefore they are

denied.

      23.    The allegations in the Paragraph 23 purport to characterize and quote

various acts and agreements, which speak for themselves and are the best evidence

of their content; to the extent the allegations are inconsistent with the referenced

acts and agreements, they are denied

      24.    The allegations in the first sentence of Paragraph 24 purport to

characterize and quote the 1888 Act, which speaks for itself and is the best

evidence of its content; to the extent the allegations are inconsistent with the 1888


                                           7
     Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 8 of 52



Act, they are denied. Federal Defendants admit the allegations in the second and

third sentences of Paragraph 24.

      25.    Fedearal Defendants admit the allegations in the first sentence of

Paragraph 25. Federal Defendants lack knowledge or information sufficient to

form a belief as to the truth of the allegations in the second, third, and fourth

sentences of Paragraph 25, and therefore they are denied.

      26.    The allegations in the first sentence of Paragraph 26 are legal

conclusions to which no response is required; to the extent a response is required,

Federal Defendants deny the allegations. Federal Defendants lack knowledge or

information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 26, and therefore they are denied.

      27.    Federal Defendants admit that the United States has funded and

developed a series of systems that provide water on the Reservation. The

remaining allegations in the first sentence of Paragraph 27 are legal conclusions to

which no response is required; to the extent a response is required, Federal

Defendants deny the allegations. Federal Defendants admit the allegations in the

second sentence of Paragraph 27.

      28.    The allegations in the first, second, and third sentences of Paragraph

28 purport to characterize and quote a legal decision and the 1888 Act, which

speak for themselvse and are the best evidence of their content; to the extent the


                                           8
     Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 9 of 52



allegations are inconsistent with the that decision and the 1888 Act, they are

denied. Federal Defendants admit the allegations if the fourth sentence of

Paragraph 28.

      29.    The allegations in the first, second and third sentences of Paragraph

29 purport to characterize the Act authorizing the Fort Peck Irrigation Project

(“Irrigation Project”) and subsequent appropriations, which speaks for themselves

and are the best evidence of their content; to the extent the allegations are

inconsistent with those referenced documents, they are denied. Federal Defendants

admit the allegations in the fourth and fifth sentences of Paragraph 29.

      30.    Federal Defendants admit the allegations in the first and second

sentences of Paragraph 30. Federal Defendants lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph

30, and therefore they are denied.

      31.    The allegations in Paragraph 31 purport to characterize the Fort Peck-

Montana Water Compact (“Compact”) and two court opinions, which speak for

themselves and are the best evidence of their content; to the extent the allegations

are inconsistent with the referenced documents, they are denied.

      32.    The allegations in Paragraph 32 purport to characterize the Compact,

which speaks for itself and is the best evidence of its content; to the extent the

allegations are inconsistent with the Compact, it is denied.


                                           9
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 10 of 52



      33.    The allegations in Paragraph 33 purport to characerize and quote the

Fort Peck Resevration Rural Water System Act of 2000, Pub. L. No. 106-382, 114

Stat. 1451 (“2000 Act”), which speaks for itself and is the best evidence of its

content; to the extent the allegations are inconsistent with the 2000 Act, they are

denied.

      34.    The allegations in the first and second sentences of Paragraph 34

purport to characerize and quote the 2000 Act and certain unnamed actions of

Congess, which speak for themselves and are the best evidence of their content; to

the extent the allegations are inconsistent with the 2000 Act and the actions of

Congress, they are denied. Federal Defendants admit that title to the ASRWSS is

held in trust by the United States for the Fort Peck Tribes. The allegations in the

third sentence of Paragraph 34 are vague and therefore are denied. The allegations

in the third sentence of Paragraph 34 are vague and therefore are denied.

      35.    Federal Defendants admit that the ASRWSS diverts water from the

Missouri River. The remaining allegations of the first sentence of Paragraph 35

state a legal conclusion to which no response is required; to the extent a response is

required, Federal Defendants deny the allegations. Fedeal Defendants admit that

the ASRWSS delivers potable water for municipal, residential, and industrial

purposes on the Reservation. Federal Defendants lack knowledge or information




                                          10
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 11 of 52



sufficient to form a belief as to the truth of the remaining allegations in Paragraph

35, and therefore they are denied.

      36.    Federal Defendants admit the allegations in Paragraph 36.

      37.    Federal Defendants deny the allegations in Paragrah 37 and aver that

the Missouri River is a reliable source of fresh water on the Reservation because

the groundwater throughout most of the Reservation is of low quality naturally,

although there is some groundwater pollution in places.

      38.    Federal Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 38, and therefore they are

denied.

      39.    The allegations in Paragraph 39 purport to characerize TransCanada’s

permit applications, which speak for themselves ansd are the best evidence of their

content; to the extent the allegations are inconsistent with the applications, they are

denied.

      40.    Federal Defendants deny the fifty-foot wide right-of-way grant on

federal lands will last as long as the Pipeline is in operation and aver that the grant

will expire on December 31, 2049. Federal Defendants admit the remaining

allegations in Paragraph 40 for federal lands included in the BLM’s ROW grant.

Federal Defendants aver that they are without knowledge of Pipeline construction

requirements on other lands.


                                           11
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 12 of 52



      41.    Federal Defendants admit the allegations in Paragraph 41.

      42.    Federal Defendants deny that dilbit is especially dangerous for the

Irrigation Project and ASRWSS. Federal Defendants admit the remaining

allegations in Paragraph 42.

      43.    Federal Defendants admit that oil, including dilbit, would weather

over time and mix with particulates in the water resulting in the oil sinking below

the water surface if it is not removed from the environment. Federal Defendants

deny the remaining allegations in the first, third, and fourth sentences of Paragraph

43. The allegations in the second sentence of Paragraph 43 are vague and therefore

are denied. The allegations in the fifth sentence of Paragraph 43 purport to

characterize the 2019 FSEIS, which speaks for itself and is the best evidence of its

content; to the extent the allegations are inconsistent with the 2019 FSEIS, they are

denied.

      44.    Federal Defendants admit the allegations in the first sentence of

Paragraph 44. The allegations in the second, third, and fourth sentences of

Paragraph 44 are vague and therefore are denied.

      45.    Federal Defendants aver that TransCanada cannot perform work under

the Section 408 permission unless it receives authorization under Section 10 of the

Rivers and Harbors Act of 1899 (30 Stat. 1151; 33 U.S.C. § 403). Federal

Defendants admit the remaining allegations in the first sentence of Paragraph 45.


                                         12
      Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 13 of 52



Federal Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in the second sentence of Paragraph 45, and therefore

they are denied. Defendants deny the allegations in the third sentence of Paragraph

45.

       46.   Federal Defendants admit that the Pipeline and Hazardous Materials

Safety Administration (“PHMSA”) is an agency with the U.S. Department of

Transportation that regulates pipelines that transport crude oil. The remaining

allegations in the first and second sentences of Paragraph 46 are legal conclusions

to which no response is required; to the extent a response is required, Federal

Defendants deny the allegations. The allegations in the third, fourth, fifth, and sixth

sentences of Paragraph 46 purport to characterize and quote the regulations of the

PHMSA, which speak for themselves and are the best evidence of their content; to

the extent the allegations are inconsistent with the referenced regulations, they are

denied. The allegations in the seventh sentence of Paragraph 46 are legal

conclusions to which no response is required; to the extent a response is required,

Federal Defendants deny the allegations.

       47.   The allegations in the first and second sentences of Paragraph 47

assert legal conclusions to which no response is required; to the extent a response

is required, Federal Defendants deny the allegations. The remaining allegations in

Paragraph 47 purport to chracterize the BLM Record of Decision (“BLM ROD”),


                                          13
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 14 of 52



which speaks for itself and is the best evidence of its content; to the extent the

allegations are inconsistent with the BLM ROD, they are denied.

      48.    The allegations in Paragraph 48 assert legal conclusions to which no

response is required; to the extent a response is required, Federal Defendants deny

the allegations.

      49.    The allegations in Paragraph 49 purport to characterize and quote the

Mineral Leasing Act (“MLA”), which speaks for itself and is the best evidence of

its content; to the extent the allegations are inconsistent with the MLA, they are

denied.

      50.    The allegations in Paragraph 50 purport to characterize and quote the

MLA, which speaks for itself and is the best evidence of its content; to the extent

the allegations are inconsistent with the MLA, they are denied.

      51.    The allegations in Paragraph 51 purport to characterize and quote the

MLA and BLM regulations, which speak for themselves and are the best evidence

of their content; to the extent the allegations are inconsistent with the referenced

documents, they are denied.

      52.    The allegations in Paragraph 52 purport to characterize BLM

regulations and the BLM ROD, which speak for themselves and are the best

evidence of their content; to the extent the allegations are inconsistent with the

referenced documents, they are denied.


                                          14
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 15 of 52



      53.    Federal Defendants aver that the Missouri River at the pipeline

crossing is a “navigable water” under the Rivers and Harbors Act (“RHA”). The

remaining allegations in Paragraph 53 purport to characterize and quote the RHA,

which speaks for itself and is the best evidence of its content; to the extent the

allegations are inconsistent with the RHA, they are denied.

      54.    The allegations in Paragraph 54 purport to characterize and quote the

Department of the Army’s policies, which speak for themselves and are the best

evidence of their content; to the extent the allegations are inconsistent with the

referenced policies, they are denied.

      55.    The allegations in Paragraph 55 purport to characterize and quote

federal regulations, which speak for themselves and are the best evidence of their

content; to the extent the allegations are inconsistent with the referenced

regulations, they are denied.

      56.    Fedearl Defendants aver that Engineering Circular No. 1165-2-220

provides policy and procedural guidance for processing requests by private, public,

tribal, or other federal entites to make alterations to, or temporarily or permanently

occupy or use, any Corps federally authorized Civil Works project under 33 U.S.C.

§ 408. Federal Defendants deny the remaining allegations in the first sentence of

Paragraph 56. The allegations in the second and third sentences of Paragraph 56

purport to characterize Engineering Circular 1165-2-220, which speaks for itself


                                          15
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 16 of 52



and is the best evidence of its content; to the extent the allegations are inconsistent

with the Engineering Circular, they are denied.

      57.    The allegations in Paragraph 57 assert legal conclusions to which no

response is required; to the extent a respose is required, Federal Defendants deny

the allegations.

      58.    The allegations in Paragraph 58 assert legal conclusions to which no

response is required; to the extent a response is requried, Federal Defendants deny

the allegations.

      59.    The allegations in Paragraph 59 assert legal conclusions to which no

response is required; to the extent a response is required, Federal Defendants deny

the allegations.

      60.    The allegations in Paragraph 60 assert legal conclusions to which no

response is required; to the extent a response is required, Federal Defendants deny

the allegations.

      61.    The allegations in Paragraph 61 assert legal conclusions to which no

response is required; to the extent a response is required, Federal Defendants deny

the allegations.

      62.    The allegations in Paragraph 62 assert legal conclusions to which no

response is required; to the extent a response is required, Federal Defendants deny

the allegations.


                                          16
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 17 of 52



      63.    The allegations in Paragraph 63 assert legal conclusions to which no

response is required; to the extent a response is required, Federal Defendants deny

the allegations.

      64.    The allegations in Paragraph 64 assert legal conclusions to which no

response is required; to the extent a response is required, Federal Defendants deny

the allegations.

      65.    The allegations in Paragraph 65 assert legal conclusions to which no

response is required; to the extent a response is required, Federal Defendants deny

the allegations.

      66.    The allegations in Paragraph 66 assert legal conclusions to which no

response is required; to the extent a response is required, Federal Defendants deny

the allegations.

      67.    The allegations in Paragraph 67 purport to characterize guidance from

the Council on Environmental Quality (“CEQ”), which speaks for itself and is the

best evidence of its content; to the extent the allegations are inconsistent with the

referenced document, they are denied.

      68.    The allegations in Paragraph 68 purport to characterize CEQ

guidance, which speaks for itself and is the best evidence of its content; to the

extent the allegations are inconsistent with the referenced document, they are

denied.


                                          17
     Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 18 of 52



      69.    The allegations in Paragraph 69 purport to characterize and quote

CEQ guidance, which speaks for itself and is the best evidence of its content; to the

extent the allegations are inconsistent with the referenced document, they are

denied.

      70.    The allegations in Paragraph 70 purport to characterize CEQ

guidance, which speaks for itself and is the best evidence of its content; to the

extent the allegations are inconsistent with the referenced document, they are

denied.

      71.    The allegations in Paragraph 71 assert legal conclusions to which no

response is required; to the extent a response is required, Federal Defendants deny

the allegations.

      72.    The allegations in Paragraph 72 purport to characterize and quote the

American Indian Agricultural Resource Management Act of 1993, which speaks

for itself and is the best evidence of its content; to the extent the allegations are

inconsistent with the referenced document, they are denied.

      73.    The allegations in Paragraph 73 purport to characterize and quote the

American Indian Religious Freedom Act and policies of BLM and the Department

of the Defense, which speak for themselvse and are the best evidence of their

content; to the extent the allegations are inconsistent with the referenced

documents, they are denied.


                                           18
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 19 of 52



      74.    Federal Defendants admit the allegations in Paragraph 74.

      75.    The allegations in Paragraph 75 purport to characterize TransCanada’s

ROW application and Plan of Development (“POD”), which speak for themselves

and are the best evidence of their content; to the extent the allegations are

inconsistent with the referenced documents, they are denied.

      76.    Federal Defendants admit the allegations in Paragraph 76.

      77.    The allegations in the first clause of the first sentence of Paragraph 77

characterize a federal statute, which speaks for itself and is the best evidence of its

content; to the extent the allegations are inconsistent with that statute, they are

denied. The allegations in the second clause of the first sentence of Paragraph 77

characterize the 2011 EIS which speaks for itself and is the best evidence of its

content; to the extent the allegations are inconsistent with the 2011 EIS, they are

denied. Federal Defendants admit the allegations in the second sentence of

Paragraph 77.

      78.    Federal Defendants admit the Department of State prepared and

issued an EIS in 2011. The remaining allegations in the first sentence of Paragraph

78 purport to characterize the 2011 EIS which speaks for itself and is the best

evidence of its content; to the extent the allegations are inconsistent with the 2011

EIS, they are denied. The allegations in the second sentence of Paragraph 78

purport to characterize and quote a federal statue, which speaks for itself and is the


                                           19
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 20 of 52



best evidence of its content; to the extent the allegations are inconsistent with that

federal statute, they are denied. The allegations in the third sentence of Paragraph

79 purport to characterize the Federal Register and a media note, which speak for

themselves and are the best evidence of their contents; to the extent the allegations

are inconsistent with the Federal Register and media note, they are denied.

      79.    Federal Defendants admit the allegations in Paragraph 79.

      80.    Federal Defendants admit the allegations in the first sentence of

Paragraph 80. The allegations in the second and fourth sentence of Paragraph 80

purport to characterize the 2014 FSEIS, which speaks for itself and is the best

evidence of its content; to the extent the allegations are inconsistent with the 2014

FSEIS, they are denied. Federal Defendants admit the allegations in the third

sentence of Paragraph 80 and aver that the 2019 FSEIS updated the 2014 FSEIS to

include the ASWRSS intake 57 miles downstream of the Missouri River crossing

and accidental release modeling impact analysis.

      81.    The allegations in the first and fourth sentences of Paragraph 81

purport to characterize and quote the 2014 FSEIS, which speaks for itself and is the

best evidence of its content; to the extent the allegations are inconsistent with the

2014 FSEIS, they are denied. The allegations in the second sentence of Paragraph

81 purport to characterize the Exponent Report, which speaks for itself and is the

best evidence of its content; to the extent the allegations are inconsistent with the


                                          20
     Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 21 of 52



Exponent Report, they are denied. Federal Defendants deny the allegations in the

third sentence of Paragraph 81. The allegations in the fifth sentence of Paragraph

81 purport to characterize the Tribes’ comments on the 2014 FSEIS which speak

for themslves and are the best evidence of their content; to the extent the

allegations are inconsistent with the Tribes’ comments on the 2014 FSEIS, they are

denied.

      82.    The allegations in the first sentence of Paragraph 82 purport to

characterize the Federal Register and a press statement, which speak for

themselves and are the best evidence of their contents; to the extent the allegations

are inconsistent with the Federal Register and press statement, they are denied.

Federal Defendants admit the allegations in the second sentence of Paragraph 82.

      83.    Federal Defendants admit the allegations in the first and third

sentences of Paragraph 83. The allegations in the second sentence of Paragraph 83

purport to characterize the January 24, 2017 Presidential Memorandum, which

speaks for itself and is the best evidence of its content; to the extent the allegations

are inconsistent with the Presidential Memorandum, they are denied.

      84.    Federal Defendants admit the allegations in the first, second, and

fourth sentences of Paragraph 84. The allegations in the third sentence of

Paragraph 84 are vague and therefore are denied. The allegations in the fifth and

sixth sentences of Paragraph 84 purport to characterize the Tribes’ comments on


                                           21
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 22 of 52



the 2014 FSEIS, which speak for themslves and are the best evidence of their

content; to the extent the allegations are inconsistent with the Tribes’ comments on

the 2014 FSEIS, they are denied.

      85.    The allegations in the first sentence of Paragraph 85 purport to

characterize the Federal Register, which speaks for itself and is the best evidence

of its content; to the extent the allegations are inconsistent with the Federal

Register, they are denied. Federal Defendants admit the allegations in the second

sentence of Paragraph 85. The allegations in the third sentence of Paragraph 85

purport to characterize court opinions, which speak for themselves and are the best

evidence of their content; to the extent the allegations are inconsistent with the

opinions they are denied.

      86.    The allegations in the first sentence of Paragraph 86 purport to

characterize the Federal Register which speaks for itself and is the best evidence of

its content; to the extent the allegations are inconsistent with the Federal Register,

they are denied. The allegations in the second sentence of Paragraph 86 purport to

characterize litigation, which Federal Defendants admit is ongoing.

      87.    Federal Defendants admit the allegations in Paragraph 87.

      88.    The allegations in Paragraph 88 purport to characterize the Tribes’

comments on the 2019 DSEIS, which speak for themslves and are the best




                                          22
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 23 of 52



evidence of their content; to the extent the allegations are inconsistent with the

Tribes’ comments on the 2019 DSEIS, they are denied.

      89.    The allegations in Paragraph 89 purport to characterize the Tribes’

comments on the 2019 FSEIS, which speak for themslves and are the best evidence

of their content; to the extent the allegations are inconsistent with the Tribes’

comments on the 2019 FSEIS, they are denied.

      90.    The allegations in the first and third sentences of Paragraph 90 purport

to characterize the Tribes’ comments on the 2019, which speak for themslves and

are the best evidence of their content; to the extent the allegations are inconsistent

with the Tribes’ comments on the 2019 DSEIS, they are denied. Federal

Defendants admit that the 2019 FSEIS analysis considered six construction camps

in Montana. The allegations in the second sentence of Paragraph 90 are vague and

therefore are denied.

      91.       Federal Defendants admit that a Notice of Availability for EIS No.

20190301, Second Final Supplemental, Keystone XL Project, was published in the

Federal Register on December 20, 2019. The remaining allegations in Paragraph

91 purport to characterize the 2019 FSEIS, which speaks for itself and is the best

evidence of its content; to the extent the allegations are inconsistent with the 2019

FSEIS, they are denied.

      92.    Federal Defendants deny the allegations in Paragraph 92.


                                          23
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 24 of 52



      93.    The allegations in the first, third, fourth, and fifth sentences of

Paragraph 93 purport to characterize the Tribes’ comments on the 2019 DSEIS,

which speak for themslves and are the best evidence of their content; to the extent

the allegations are inconsistent with the Tribes’ comments on the 2019 DSEIS,

they are denied. Federal Defendants deny the allegations in the second sentence of

Paragraph 93.

      94.    Federal Defendants deny the allegations in the first and fifth sentences

of Paragraph 94. The allegations in the second and third sentencea of Paragraph 94

purport to characterize the 2019 FSEIS, which speaks for itself and is the best

evidence of its content; to the extent the allegations are inconsistent with the 2019

FSEIS, they are denied. The allegations in the fourth sentence of Paragraph 94

purport to characterize the 2019 FSEIS and the 2014 FSEIS, which speak for

themselves and are the best evidence of their content; to the extent the allegations

are inconsistent with the 2019 FSEIS and 2014 FSEIS, they are denied.

      95.    Federal Defendants deny the allegations in the first sentence of

Paragraph 95. The allegations in the second, third, and fifth sentences of

Paragraph 95 purport to characterize the Tribes’ comments on the 2014 DSEIS and

the 2019 FSEIS, which speak for themselves and are the best evidence of their

content; to the extent the allegations are inconsistent with the Tribes’ comments on

the 2014 DSEIS and the 2019 FSEIS, they are denied. The allegations in the


                                          24
     Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 25 of 52



fourth sentence of Paragraph 95 purport to characterize the 2019 DSEIS, which

speaks for itself and is the best evidence of its content; to the extent the allegations

are inconsistent with the 2019 DSEIS, they are denied.

      96.    The allegations in Paragraph 96 purport to characterize and quote the

2019 FSEIS, which speaks for itself and is the best evidence of its content; to the

extent the allegations are inconsistent with the 2019 FSEIS, they are denied.

      97.    Federal Defendants deny the allegations in Paragraph 97.

      98.    Federal Defendants deny the allegations in the first sentence of

Paragraph 98. The allegations in the second, third, and fourth sentences of

Paragraph 98 purport to characterize the Tribes’ comments on the 2014 DSEIS and

the 2019 FSEIS, which speak for themselves and are the best evidence of their

content; to the extent the allegations are inconsistent with the Tribes’ comments on

the 2014 DSEIS and the 2019 FSEIS, they are denied.

      99.    The allegations in the first and second sentences of Paragraph 99

purport to characterize and quote EPA comments on the 2019 DSEIS, which

speaks for itself and is the best evidence of its content; to the extent the allegations

are inconsistent with the EPA comments on the 2019 DSEIS, they are denied.

Federal Defendants deny the allegations in the third sentence of Paragraph 99.

      100. The allegations in the first sentence of Paragraph 100 purport to

characterize and quote the 2019 FSEIS, which speaks for itself and is the best


                                           25
     Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 26 of 52



evidence of its content; to the extent the allegations are inconsistent with the 2019

FSEIS, they are denied. Federal Defendants deny the allegations in the second

sentence of Paragraph 100.

      101. Federal Defendants deny the allegations in the first sentence of

Paragraph 101. Federal Defendants lack knowledge or information sufficient to

form a belief as to the truth of the allegations in the second sentence of Paragraph

101, and therefore they are denied. The allegations in the third sentence of

Paragraph 101 are vague and therefore are denied.

      102. The allegations in Paragraph 102 purport to characterize and quote the

2019 FSEIS, which speaks for itself and is the best evidence of its content; to the

extent the allegations are inconsistent with the 2019 FSEIS, they are denied.

      103. The allegations in the first, second, and third sentences of Paragraph

103 purport to characterize and quote the 2017 Risk Assessment, which speaks for

itself and is the best evidence of its content; to the extent the allegations are

inconsistent with the 2017 Risk Assessment, they are denied. The allegations in

the fourth and fifth sentences of Paragraph 103 purport to characterize and quote a

federal regulation, which speaks for itself and is the best evidence of its content; to

the extent the allegations are inconsistent with the federal regulation, they are

denied. The allegations in the sixth sentence of Paragraph 103 purport to

characterize the Tribes’ comments on the 2014 DSEIS and the 2019 FSEIS, which


                                           26
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 27 of 52



speak for themselves and are the best evidence of their content; to the extent the

allegations are inconsistent with the Tribes’ comments on the 2014 DSEIS and the

2019 FSEIS, they are denied.

      104.    The allegations in the first sentence of Paragraph 104 purport to

characterize the 2017 Risk Assessment, which speaks for itself and is the best

evidence of its content; to the extent the allegations are inconsistent with the 2017

Risk Assessment, they are denied. Federal Defendants deny the allegations in the

second and third sentences of Paragraph 104.

      105. The allegations in the first, fifth, and sixth sentences of Paragraph 105

purport to characterize and quote the 2017 Risk Assessment and a federal

regulation, which speak for themselves and are the best evidence of their content;

to the extent the allegations are inconsistent with the 2017 Risk Assessment and

the federal regulation, they are denied. The allegations in the second, third, and

fourth sentences of Paragraph 105 purport to characterize and quote federal

regulations, which speaks for themselves and are the best evidence of their

contents; to the extent the allegations are inconsistent with the regulations, they are

denied. Federal Defendants deny the allegations in the seventh and eighth

sentences of Paragraph 105.

      106. The allegations in the first and second sentences of Paragraph 106

purport to characterize the 2017 Risk Assessment and a federal regulation, which


                                          27
     Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 28 of 52



speak for themselves and are the best evidence of their content; to the extent the

allegations are inconsistent with the 2017 Risk Assessment and a federal

regulation, they are denied. The allegations in the third and fourth sentences of

Paragraph 106 are vague and therefore are denied.

      107. The allegations in the first, second, and fifth sentences of Paragraph

107 are vague and therefore are denied. Federal Defendants lack knowledge or

information sufficient to form a belief as to the truth of the allegations in the third

sentence of Paragraph 107, and therefore they are denied. Federal Defendants

deny the allegations in the fourth and sixth sentences of Paragraph 107.

      108. The allegations in the first sentence of Paragraph 108 are legal

conclusions to which no response is required; to the extent a response is required,

Federal Defendants deny the allegations. The allegations in the second sentence of

Paragraph 108 purport to characterize the 2019 FSEIS, which speaks for itself and

is the best evidence of its content; to the extent the allegations are inconsistent with

the 2019 FSEIS, they are denied.

      109. Federal Defendants deny the allegations in the first sentence of

Paragraph 109. The allegations in the second sentence of Paragraph 109 purport to

characterize the Tribes’ comments on the 2019 DSEIS, which speak for themslves

and are the best evidence of their content; to the extent the allegations are

inconsistent with the Tribes’ comments on the 2019 DSEIS, they are denied. The


                                           28
     Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 29 of 52



allegations in the third, fourth, fifth, and sixth sentences of Paragraph 109 purport

to characterize the Tribes’ comments on the 2014 DSEIS and the 2019 FSEIS,

which speak for themselves and are the best evidence of their content; to the extent

the allegations are inconsistent with the Tribes’ comments on the 2014 DSEIS and

the 2019 FSEIS, they are denied. The allegations in the seventh and eighth

sentences of Paragraph 109 are legal conclusions to which no response is required;

to the extent a response is required, Federal Defendants deny the allegations.

        110. Fedeal Defendants deny the allegations in the first, third, fourth, and

fifth sentences of Paragraph 110. The allegations in the second sentence of

Paragraph 110 purport to characterize and quote the 2019 FSEIS, which speaks for

itself and is the best evidence of its content; to the extent the allegations are

inconsistent with the 2019 FSEIS, they are denied.

      111. The allegations in Paragraph 111 purport to characterize and quote the

BLM ROD, which speaks for itself and is the best evidence of its content; to the

extent the allegations are inconsistent with the BLM ROD, they are denied.

Federal Defendants deny the 2011 FEIS, 2014 FEIS, and 2019 FEIS are

insufficient.

      112. The allegations in the first, second, and fourth sentences of Paragraph

112 purport to characterize and quote the BLM ROD, which speaks for itself and is

the best evidence of its content; to the extent the allegations are inconsistent with


                                           29
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 30 of 52



the BLM ROD, they are denied. Federal Defendants deny the allegations in the

third and fifth sentences of Paragraph 112.

      113. Federal Dedendants aver that on January 21, 2020, the Corps

concurred with the BLM Right of Way Grant and Temporary Use Perimt across

property under the control of the Corps of Engineers at the Fort Peck Lake Project,

Montana, subject to certain terms and conditions. Federal Defendants deny the

remaining allegations in the first sentence of Paragraph 113. Federal Defendants

aver that the Corps provided the ROD to the Tribes. Federal Defendants lack

knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 113, and therefore they are denied.

      114. The allegations in Paragraph 114 purport to characterize the Corps

ROD, which speaks for itself and is the best evidence of its content; to the extent

the allegations are inconsistent with Corps ROD, they are denied.

      115. The allegations in the first, second, and third sentences of Paragraph

115 purport to characterize and quote the Corps ROD which speaks for itself and is

the best evidence of its content; to the extent the allegations are inconsistent with

Corps ROD, they are denied. Federal Defendants deny the allegation in the fourth

sentence of Paragraph 115.

      116. The allegations in the first, second, and fourth sentences of Paragraph

116 purport to characterize the Corps ROD which speaks for itself and is the best


                                          30
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 31 of 52



evidence of its content; to the extent the allegations are inconsistent with Corps

ROD, they are denied. Federal Defendants deny the allegations in the third and

fifth sentences of Paragraph 116.

      117. Federal Defendants aver that the BLM ROD and Corps ROD adopt

the 2014 FSEIS and its 2019 supplement and primarily rely on the technical and

impact analysis in the 2014 FSEIS and its 2019 supplement. Federal Defendants

deny the remaining allegations in the first and second sentences of Paragraph 117.

      118. Fedeal Defendants deny the allegations in Paragraph 118.

      119. Federal Defendants admit the allegations in the first and second

sentences of Paragraph 119. The allegations in the third sentence of Paragraph 119

are legal conclusions to which no response is required; to the extent a response is

required, Fedearl Defendants deny the allegations.

      120.    Federal Defendants admit the allegations in the first sentence of

Paragraph 120. The allegations in the second sentence of Paragraph 120 are vague

and are therefore denied. Federal Defendants aver that on March 11, 2020, the

World Health Organization made the assessment that COVID-19 can be

characterized as a pandemic. Federal Defendants deny the remaining allegations in

the third sentence of Paragraph 120. Federal Defendants admit the allegations in

the fourth, fifth, and sixth sentences of Paragraph 120.




                                          31
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 32 of 52



      121. The allegations in the first, second, and third sentences of Paragraph

121 purport to characterize and quote Centers for Disease Control and Prevention

(“CDC”) public health guidelines, which speak for themselves and are the best

evidence of their contents; to the extent the allegations are inconsistent with the

CDC Guidelines, they are denied. The allegations in the fourth sentence of

Paragraph 121 purport to characterize a study, which speaks for itself and is the

best evidence of its content; to the extent the allegations are inconsistent with the

study, they are denied.

      122. The allegations in Paragraph 122 purport to characterize CDC public

health guidelines, which speak for themselves and are the best evidence of their

contents; to the extent the allegations are inconsistent with the CDC Guidelines,

they are denied.

      123. Federal Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 123, and therefore they are

denied.

      124. Federal Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 124, and therefore they are

denied.

      125. The allegations in the first sentence of Paragraph 125 purport to

characterize the State of Montana Executive Order No. 2-2020, which speaks for


                                          32
     Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 33 of 52



itself and is the best evidence of its content; to the extent the allegations are

inconsistent with the State of Montana Executive Order, they are denied. The

allegations in the second sentence of Paragraph 125 purport to characterize the

Federal Register, which speaks for itself and is the best evidence of its content; to

the extent the allegations are inconsistent with the Federal Register, they are

denied. Federal Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations in the third, fourth, and fifth sentences of

Paragraph 125, and therefore they are denied.

      126. Federal Defendants deny the allegations in the first sentence of

Paragraph 126 and aver that TransCanada’s contractor started construction of the

Pipeline’s border crossing near Morgan, Montana, on April 6, 2020. The

allegations in the second and third sentences of Paragraph 126 purport to

characterize and quote articles, which speak for themselves and are the best

evidence of their contents; to the extent the allegations are inconsistent with the

referenced articles, they are denied. Federal Defendants further aver that TC

Energy is not currently authorized to undertake activities associated with portions

of the pipeline that require a Clean Water Act Section 404 permit or Rivers and

Harbors Act permit Section 10 permit but may continue construction in other

portions along the pipeline alignment that are not subject to federal jurisdiction.




                                            33
     Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 34 of 52



Federal Defendants deny the remaining allegations in the fourth sentence of

Paragraph 126.

      127. Federal Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations in the first, second, and third sentences of

Paragraph 127, and therefore they are denied. Federal Defendants admit the

allegations in the fourth sentence of Paragraph 127 and deny any violation of law.

      128. The allegations in the first sentence of Paragraph 128 purport to

characterize April 7, 2020 letters from the Tribes to Secretary Bernhardt and

Colonel Hudson, which speak for themslves and are the best evidence of their

contents; to the extent the allegations are inconsistent with the April 7, 2020 letters,

they are denied. The allegations in the second sentence of Paragraph 128 purport

to characterize Colonel Hudson’s May 14, 2020 reply, which speaks for itself and

is the best evidence of its content; to the extent the allegations are inconsistent with

Colonel Hudson’s May 14, 2020 reply, they are denied. Federal Defendants deny

the allegations in the third sentence of Paragraph 128 and aver that Secretary

Bernhardt did not receive a letter dated April 7, 2020, but BLM responded on April

20, 2020, to a March 30, 2020, letter from the Tribes.

      129. The allegations in Paragraph 129 are vague, and therefore they are

denied.




                                           34
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 35 of 52



      130. The allegations in the first sentence of Paragraph 130 are vague, and

therefore they are denied. The allegations in the second, third, fourth, and fifth

sentences of Paragraph 130 purport to characterize and quote articles, which speak

for themselves and are the best evidence of their contents; to the extent the

allegations are inconsistent with the referenced articles, they are denied.

      131. Federal Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations in the first sentence of Paragraph 131, and

therefore they are denied. The allegations in the second, third, fourth, and fifth

sentences of Paragraph 131 purport to characterize articles, which speak for

themselves and are the best evidence of their contents; to the extent the allegations

are inconsistent with the articles, they are denied.

      132. The allegations in the first sentence of Paragraph 132 are vague and

Federal Defendants therefore deny the allegations. The allegations in the second

sentence of Paragraph 132 purport to characterize and quote the 2014 FSEIS,

which speaks for itself and is the best evidence of its content; to the extent the

allegations are inconsistent with the 2014 FSEIS, they are denied.

      133. The allegations in Paragraph 133 purport to characterize and quote a

court order, which speaks for itself and is the best evidence of its content; to the

extent the allegations are inconsistent with the order, they are denied.




                                          35
     Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 36 of 52



      134. The allegations in the first and second sentencse of Paragraph 134

purport to characterize the 2019 FSEIS which speaks for itself and is the best

evidence of its content; to the extent the allegations are inconsistent with the 2019

FSEIS, they are denied. Federal Defendants lack knowledge or information

sufficient to form a belief as to the truth of the allegations in the third sentence of

Paragraph 134, and therefore they are denied.

      135. Federal Defendants admit that the 2019 FSEIS did not, and could not

have, considered the potential impacts on oil prices from the COVID-19 pandemic.

The remaining allegations in Paragraph 135 are vague and therefore are denied.

      136. Federal Defendants incorporate by reference their responses to the

allegations in the preceding paragraphs.

      137. The allegations in Paragraph 137 are legal conclusions to which no

response is required; to the extent a response is required, Federal Defendants deny

the allegations.

      138. The allegations in subparagraph A of Paragraph 138 purport to

characterize a federal statute, which speaks for itself and is the best evidence of its

content; to the extent the allegations are inconsistent with the statute, they are

denied. The allegations in subparagraph B of Paragraph 138 purport to

characterize a Supreme Court decision, which speaks for itself and is the best

evidence of its content; to the extent the allegations are inconsistent with the


                                           36
     Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 37 of 52



decision, they are denied. Federal Defendants admit the allegations in the first

sentence of subparagraph C. Federal Defendants deny the allegations in the second

sentence of subparagraph C, and aver that the irrigation project’s water users have

administered the project’s operation and maintenance since 2013. Federal

Defendants admit the allegations in subparagraph D of Paragraph 138. Federal

Defendants deny the allegations in the first sentence of subparagraph E and aver

that Congress authorized construction of the ASRWSS to provide municipal,

residential, and industrial water from the Missouri River to the Reservation

residents. The second sentence of subparagraph E characterizes the Act, which

speaks for itself and is the best evidence of its content; to the extent the allegations

are inconsistent with the Act, they are denied.

      139. The allegations in Paragraph 139 are legal conclusions to which no

response is required; to the extent a response is required, Federal Defendants deny

the allegations.

      140. Federal Defendants deny the allegations in Paragraph 140.

      141. The allegations in the first sentence of Paragraph 141 purport to

characterize the 2019 FSEIS, BLM ROD, and Corps ROD which speak for

themselves and are the best evidence of their contents; to the extent the allegations

are inconsistent with the 2019 FSEIS, BLM ROD, and Corps ROD, they are

denied. Federal Defendants admit they relied on the 2019 FSEIS and 2017 Risk


                                           37
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 38 of 52



Assessment and deny the remaining allegations in the second sentence of

Paragraph 141.

      142. Federal Defendants deny the allegations in the first sentence of

Paragraph 142. The allegations in the second sentence of Paragraph 142 purport to

characterize the 2017 Risk Assessment and a federal regulation which speak for

themselves and are the best evidence of their contents; to the extent the allegations

are inconsistent with the 2017 Risk Assessment and federal regulation, they are

denied. The allegations in the third and fourth sentences of Paragraph 142 purport

to characterize federal regulations, which speak for themselves and are the best

evidence of their contents; to the extent the allegations are inconsistent with the

federal regulations, they are denied.

      143. The allegations in the first and second sentences of Paragraph 143

purport to characterize federal regulations which speak for themselves and are the

best evidence of their contents; to the extent the allegations are inconsistent with

the federal regulations, they are denied. Federal Defendants deny the allegations in

the third sentence of Paragraph 143.

      144. The allegations in the first sentence of Paragraph 144 are vague and

therefore are denied. The allegations in the second sentence of Paragraph 144

purport to characterize the Tribes’ comments on the 2019 DSEIS and the 2019

FSEIS, which speak for themselves and are the best evidence of their content; to


                                          38
     Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 39 of 52



the extent the allegations are inconsistent with the Tribes’ comments on the 2019

DSEIS and the 2019 FSEIS, they are denied.

      145. The allegations in Paragraph 145 purport to characterize the 2017

Risk Assessment which speaks for itself and is the best evidence of its content; to

the extent the allegations are inconsistent with the 2017 Risk Assessment, they are

denied.

      146. Federal Defendants deny the allegations in the first, fourth, fifth, and

seventh sentences of Paragraph 146. The allegations in the second sentence of

Paragraph 146 purport to characterize the Tribes’ comments on the 2019 DSEIS

and the 2019 FSEIS, which speak for themselves and are the best evidence of their

content; to the extent the allegations are inconsistent with the Tribes’ comments on

the 2019 DSEIS and the 2019 FSEIS, they are denied. The allegations in the third

sentence of Paragraph 146 purport to characterize the BLM ROD, which speaks for

itself and is the best evidence of its content; to the extent the allegations are

inconsistent with the BLM ROD, they are denied. Federal Defendants admit the

allegations in the sixth sentence of Paragraph 146.

      147. Federal Defendants deny the allegations in Paragraph 147.

      148. The allegations in the first sentence of Paragraph 148 purport to

characterize the 2019 FSEIS and BLM ROD, which speak for themselves and are

the best evidence of their content; to the extent the allegations are inconsistent with


                                           39
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 40 of 52



the 2019 FSEIS and BLM ROD, they are denied. Federal Defendants deny the

allegations in the second sentence of Paragraph 148.

      149. Federal Defendants deny the allegations in Paragraph 149.

      150. Federal Defendants deny the allegations in Paragraph 150.

      151. Federal Defendants deny the allegations in Paragraph 151.

      152. Federal Defendants deny the allegations in Paragraph 152.

      153. Federal Defendants deny the allegations in Paragraph 153.

      154. Federal Defendants incorporate by reference their responses to the

allegations in the preceding paragraphs.

      155. The allegations in Paragraph 155 purport to characterize court

opinions, Executive Order 12898, and CEQ guidance which speak for themselves

and are the best evidence of their content; to the extent the allegations are

inconsistent with the opinions, Executive Order, and CEQ Guidance, they are

denied.

      156. The allegations in the first sentence assert legal conclusions to which

no response is required; to the extent a response is required, Federal Defendants

deny the allegations. The allegations in the second sentence Paragraph 156 purport

to characterize CEQ Guidance which speaks for itself and is the best evidence of

its content; to the extent the allegations are inconsistent with CEQ Guidance, they

are denied.


                                           40
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 41 of 52



      157. Federal Defendants deny the allegations in the first sentence of

Paragraph 157. The allegations in the second and third sentences of Paragraph 157

purport to characterize the 2019 FSEIS, which speaks for itself and is the best

evidence of its content; to the extent the allegations are inconsistent with the 2019

FSEIS, they are denied.

      158. The allegations in the first sentence of Paragraph 158 purport to

characterize the 2019 FSEIS which speaks for itself and is the best evidence of its

content; to the extent the allegations are inconsistent with the 2019 FSEIS, they are

denied. Defendants deny the allegations in the second sentence of Paragraph 158.

      159. Federal Defendants deny the allegations in the first, second and sixth

sentences of Paragraph 159. The allegations in the third and fourth sentences of

Paragraph 159 purport to characterize the 2019 FSEIS which speaks for itself and

is the best evidence of its content; to the extent the allegations are inconsistent with

the 2019 FSEIS, they are denied. Federal Defendants deny the allegations in the

fifth sentence of Paragraph 159.

      160. Federal Defendants deny the allegations in the first sentence of

Paragraph 160. The allegations in the second sentence of Paragraph 160 purport to

characterize and quote the BLM ROD, which speaks for itself and is the best

evidence of its content; to the extent the allegations are inconsistent with the BLM

ROD, they are denied.


                                           41
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 42 of 52



      161. Federal Defendants deny the allegations in the first sentence of

Paragraph 161. Federal Defendants lack knowledge or information sufficient to

form a belief as to the truth of the allegations in the second sentence of Paragraph

161, and therefore they are denied.

      162. Federal Defendants deny the allegations in Paragraph 162.

      163. Federal Defendants incorporate by reference their responses to the

allegations in the preceding paragraphs.

      164. The allegations in Paragraph 167 are legal conclusions to which no

response is required; to the extent a response is required, Federal Defendants deny

the allegations.

      165. Federal Defendants deny the allegations in the first, second, and

fourth sentences of Paragraph 165. The allegations in the third and fifth sentences

of Paragraph 165 purport to characterize the 2019 FSEIS and 2014 FSEIS, which

speak for themselves and are the best evidence of their contents; to the extent the

allegations are inconsistent with the 2019 FSEIS and 2014 FSEIS, they are denied.

      166. The allegations in the first and second sentences of Paragraph 166

purport to characterize and quote the Corps ROD, which speaks for itself and is the

best evidence of its content; to the extent the allegations are inconsistent with the

Corps ROD, they are denied. The allegations in the third sentence of Paragraph

166 purport to characterize the 2014 FSEIS, which speaks for itself and is the best


                                           42
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 43 of 52



evidence of its content; to the extent the allegations are inconsistent with the 2014

FSEIS, they are denied. The allegations in the fourth sentence of Paragraph 166

purport to characterize the Tribes’ comments which speak for themselves and are

the best evidence of their contents; to the extent the allegations are inconsistent

with the Tribes’ comments, they are denied. Federal Defendants deny the

allegations in the fifth sentence of Paragraph 166. The allegations in the sixth

sentence of Paragraph 166 purport to characterize the 2014 FSEIS and federal

reglations, which speak for themselves and are the best evidence of their contents;

to the extent the allegations are inconsistent with the 2014 FSEIS and federal

regulations, they are denied.

      167. The allegations in the first and second sentences of Paragraph 167

purport to characterize the Corps ROD and BLM ROD, which speak for

themselves and are the best evidence of their contents; to the extent the allegations

are inconsistent with the Corps ROD and BLM ROD, they are denied. The

allegations in the third sentence of Paragraph 167 are legal conclusions to which no

response is required; to the extent a response is required, Federal Defendants deny

the allegations.

      168.    Federal Defendants deny the allegations in Paragraph 168.

      169. Federal Defendants deny the allegations in Paragraph 169.

      170. Federal Defendants deny the allegations in Paragraph 170.


                                          43
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 44 of 52



      171. Federal Defendants deny the allegations in Paragraph 171.

      172. The allegations in Paragraph 172 are legal conclusions to which no

response is required; to the extent a response is required, Federal Defendants deny

the allegations.

      173. Federal Defendants deny the allegations in Paragraph 173.

      174. Federal Defendants deny the allegations in Paragraph 174.

      175. Federal Defendants deny the allegations in Paragraph 175.

      176. The allegations in Paragraph 176 are legal conclusions to which no

response is required; to the extent a response is required, Federal Defendants deny

the allegations.

      177. Federal Defendants admit the allegations in the first sentence of

Paragraph 177. Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations in the second, third, and fourth sentences of

Paragraph 177, and therefore they are denied.

      178. Federal Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 178, and therefore they are

denied.

      179. The allegations in the first sentence of Paragraph 179 purport to

characterize a request from the Tribes which speaks for itself and is the best

evidence of its content; to the extent the allegations are inconsistent with the


                                           44
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 45 of 52



Tribes’ request, they are denied. The allegations in the second sentence of

Paragraph 179 purport to characterize the 2019 FSEIS and 2014 FSEIS, which

speak for themselves and are the best evidence of their content; to the extent the

allegations are inconsistent with Tribes’ request, they are denied. The allegations in

the third sentence of Paragraph 179 purport to characterize Colonel Hudson’s May

14, 2020 reply, which speaks for itself and is the best evidence of its content; to the

extent the allegations are inconsistent with Colonel Hudson’s May 14, 2020 reply,

they are denied. Federal Defendants deny the allegations in the fourth sentence of

Parargaph 179.

      180. Federal Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 180, and therefore they are

denied.

      181. The allegations in the first sentence of Paragraph 181 are vague and

therefore are denied. The allegations in the second sentence of Paragraph 181

purport to characterize the 2019 FSEIS, which speaks for itself and is the best

evidence of its content; to the extent the allegations are inconsistent with the 2019

FSEIS, they are denied. Federal Defendants admit the allegations in the third

sentence of Paragraph 181. Federal Defendants deny the allegations in the fourth

sentence of Paragraph 181.

      182. Federal Defendants deny the allegations in Paragraph 182.


                                          45
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 46 of 52



      183. Fedearal Defendants incorporate by reference their responses to the

allegations in the preceding paragraphs.

      184. The allegations in Paragraph 184 are legal conclusions to which no

response is required; to the extent a response is required, Federal Defendants deny

the allegations.

      185. The allegations in Paragraph 185 are legal conclusions to which no

response is required; to the extent a response is required, Defendants deny the

allegations.

      186. The allegations in the first sentence of Paragraph 186 are legal

conclusions to which no response is required; to the extent a response is required,

Federal Defendants deny the allegations. The remaining allegations in Paragraph

186 purport to characterize the 2000 Act, which speaks for itself and is the best

evidence of its content; to the extent the allegations are inconsistent with the 2000

Act, they are denied.

      187. The allegations in the first sentence of Paragraph 187 are legal

conclusions to which no response is required; to the extent a response is required,

Federal Defendants deny the allegations. Federal Defendants deny the allegations

in the second, third, fourth, fifth, and sixth sentence of Paragraph 187.

      188. Federal Defendants deny the allegations in Paragraph 188.




                                           46
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 47 of 52



      189. Federal Defendants incorporate by reference their responses to the

allegations in the preceding paragraphs.

      190. The allegations in the first sentence of Paragraph 190 are legal

conclusions to which no response is required; to the extent a response is required,

Federal Defendants deny the allegations. The allegations in the second, third, and

fourth sentences of Paragraph 190 purport to characterize and quote the 1908 Act

and 1887 Act, which speak for themselves and are the best evidence of their

contents; to the extent the allegations are inconsistent with the 1908 Act and 1887

Act, they are denied.

      191. The allegations in Paragraph 191 purport to characterize and quote the

1908 Act, which speaks for itself and is the best evidence of its content; to the

extent the allegations are inconsistent with the 1908 Act, they are denied.

      192. The allegations in Paragraph 192 purport to characterize and quote the

1908 Act, which speaks for itself and is the best evidence of its content; to the

extent the allegations are inconsistent with the 1908 Act, they are denied.

      193. Federal Defendants admit the allegations in the first sentence of

Paragraph 193. The allegations in the second sentence of Paragraph 193 purport to

characterize and quote the Fort Peck-Montana Compact, which speaks for itself

and is the best evidence of its content; to the extent the allegations are inconsistent

with the Compact, they are denied.


                                           47
     Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 48 of 52



      194. Federal Defendants deny the allegations in Paragraph 194 and aver

that the United States exercised management of the Fort Peck Irrigation Project

until 2013 when the project’s water users took over operation and maintenance of

the project.

      195. The allegations in the first sentence of Paragraph 195 are legal

conclusions to which no response is required; to the extent a response is required,

Federal Defendants deny the allegations. Federal Defendants deny the allegations

in the second, third, fourth, fifth, and sixth sentence in Paragraph 195.

      196. Federal Defendants deny the allegations in Paragraph 196.

      197. Federal Defendants incorporate by reference their responses to the

allegations in the preceding paragraphs.

      198. The allegations in Paragraph 198 purport to characterize and quote a

federal statute, which speaks for itself and is the best evidence of its content; to the

extent the allegations are inconsistent with the statute, they are denied.

      199. The allegations in Paragraph 199 purport to characterize a federal

regulation and Engineering Circular 1165-2-220, which speak for themselves and

are the best evidence of their contents; to the extent the allegations are inconsistent

with the regulation and Engineering Circular, they are denied.

      200. The allegations in the first sentence of Paragraph 200 are legal

conclusions to which no response is required; to the extent a response is required,


                                           48
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 49 of 52



Federal Defendants deny the allegations. The allegations in the second sentence of

Paragraph 200 purport the charterize a federal regulation, statute and an agency

policy, which speak for themselves and are the best evidence of their contents; to

the exent the allegations are inconsisent with the referenced documents, they are

denied.

      201. The allegations in the first sentence, the first clause of the second

sentence and fourth sentence of Paragraph 201 purport to characterize and quote

the Corps ROD which speaks for itself and is the best evidence of its content; to

the extent the allegations are inconsistent with Corps ROD, they are denied.

Federal Defendants deny the allegations in the second clause of the second

sentence, and the third, and fifth sentences of Paragraph 201.

      202. Federal Defendants deny the allegations in Paragraph 202.

      203. Federal Defendants deny the allegations in Paragraph 203.

      204. Fedearal Defendants incorporate by reference their responses to the

allegations in the preceding paragraphs.

      205. The allegations in Paragraph 205 purport to characterize a federal

statute, which speaks for itself and is the best evidence of its content; to the extent

the allegations are inconsistent with the statute, they are denied.

      206. Federal Defendants deny the allegations in the first sentence of

Paragraph 206. Federal Defendants admit that BLM relied on the 2011 FEIS, 2014


                                           49
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 50 of 52



FSEIS, and 2019 FSEIS and deny the remaining allegations in the second sentence

of Paragraph 206.

      207. Federal Defendants deny the allegations in Paragraph 207.

      208. The allegations in Paragraph 208 purrport to chracterize the BLM

right of way, which speaks for itself and is the best evidence of its content; to the

extent the allegations are inconsistent with the BLM right of way, they are denied.

      209. Federal Defendants deny the allegations in Paragraph 209.

                             REQUEST FOR RELIEF

      The remainder of the Complaint constitutes the Plaintiffs’ request for relief,

to which no response is required. To the extent a further response is required,

Federal Defendants deny that Plaintiffs are entitled to the relief requested or any

relief whatsoever.

                               GENERAL DENIAL

      Federal Defendants deny any allegations of the Complaint, whether express

or implied, that are not specifically admitted, denied, or qualified herein.



                     AFFIRMATIVE AND OTHER DEFENSES

      Federal Defendants assert the following defenses to the claims made in

Plaintiffs’ Complaint:

   1. The Court lacks subject matter jurisdiction over some or all of Plaintiffs’


                                          50
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 51 of 52



      claims.

   2. Some or all of Plaintiffs’ claims fail to state a claim upon which relief can be

      granted.

      WHEREFORE, Federal Defendants request that the Court dismiss the

Complaint in its entirety, render judgment for Federal Defendants and against

Plaintiffs, and grant Federal Defendants any further relief that the nature of the

case and justice require.

      Respectfully submitted this 3rd day of August, 2020,

                                 MARK STEGER SMITH
                                 Assistant U.S. Attorney
                                 U.S. Attorney’s Office
                                 2601 Second Avenue North, Suite 3200
                                 Billings, MT 59101
                                 Ph: (406) 247-4667; Fax: (406) 657-6058
                                 mark.smith3@usdoj.gov

                                 JEAN E. WILLAIMS
                                 Deputy Assistant Attorney General

                                 /s/ Marissa A. Piropato_______________
                                 MARISSA A. PIROPATO (MA Bar 651630)
                                 LUTHER L. HAJEK (CO Bar 44303)
                                 United States Department of Justice
                                 Environment and Natural Resources Division
                                 999 18th Street, South Terrace, Suite 370
                                 Denver, CO 80202
                                 Ph: (303) 844-1376; Fax: (303) 844-1350
                                 luke.hajek@usdoj.gov

                                 Attorneys for Federal Defendants



                                          51
    Case 4:20-cv-00044-BMM-JTJ Document 24 Filed 08/03/20 Page 52 of 52



                        CERTIFICATE OF SERVICE
      I hereby certify that on August 3, 2020, a copy of the foregoing Federal

Defendants’ Answer to Plaintiffs’ Complaint for Declaratory and Injunctive Relief

was served on all counsel of record via the Court’s CM/ECF system.


                               /s/ Marissa Piropato
                               MARISSA A. PIROPATO
                               U.S. Department of Justice




                                        52
